Exhibit 10.31

PROMISSORY NOTE

$15,130,000.00

Effective as of December 27, 2012

FOR VALUE RECEIVED, IREIT NEWINGTON FAIR, L.L.C., a Delaware limited liability
company (whether one or more, "Borrower"), hereby promises to pay to the order
of BANK OF THE OZARKS (together with its successors and assigns and any
subsequent holders of this Promissory Note, the "Lender"), as hereinafter
provided, the principal sum of FIFTEEN MILLION ONE HUNDRED THIRTY THOUSAND AND
NO/100 DOLLARS ($15,130,000.00) or so much thereof as may be advanced by Lender
from time to time hereunder to or for the benefit or account of Borrower,
together with interest thereon at the Note Rate (as hereinafter defined), and
otherwise in strict accordance with the terms and provisions hereof.

ARTICLE I

DEFINITIONS

Section 1.1            Definitions. As used in this Promissory Note, the
following terms shall have the following meanings:

Additional Costs: As defined in Section 2.11(a) of this Note.

Adjusted LIBOR Rate: The interest rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) adjusted daily and determined by Lender to be equal
to the quotient of (a) the LIBOR Rate adjusted daily divided by (b) one minus
the Reserve Requirement as of the relevant date of determination.

Borrower: As identified in the introductory paragraph of this Note.

Business Day: A weekday, Monday through Friday, except a legal holiday or a day
on which banking institutions in Dallas, Texas are authorized or required by law
to be closed. Unless otherwise provided, the term "days" when used herein shall
mean calendar days.

Change: (i) any change after the date of this Note in the risk-based capital
guidelines applicable to Lender or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation or directive (whether or not having the force of law) after the
date of this Note that affects capital adequacy and which is applicable to
lenders generally.

Charges: All fees, charges and/or any other things of value, if any, contracted
for, charged, received, taken or reserved by Lender in connection with the
transactions relating to this Note and the other Loan Documents, which are
treated as interest under applicable law.

Debt: The indebtedness evidenced by this Note.

1

 

 

Debtor Relief Laws: Title 11 of the United States Code, as now or hereafter in
effect, or any other applicable law, domestic or foreign, as now or hereafter in
effect, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement or composition, extension or adjustment of debts or
similar laws affecting the rights of creditors.

Default Interest Rate: A rate per annum equal to the Note Rate plus eight
percent (8%), but in no event in excess of the Maximum Lawful Rate.

Event of Default: As defined in the Loan Agreement.

Junior Tranche: A portion of the principal balance of this Note equal to Five
Million Three Hundred Forty Thousand and No/100 Dollars ($5,340,000.00), which
shall bear interest at the Note Rate – Junior Tranche.

Lender: As identified in the introductory paragraph of this Note.

LIBOR Rate: The rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) as published in the "Latest" "three month" "London interbank
offered rate" in the "Money Rates" section of The Wall Street Journal. Any
change in the rate will take effect on the effective date as indicated in The
Wall Street Journal. Interest will accrue on any non-Business Day at the rate in
effect on the immediately preceding Business Day. In the event The Wall Street
Journal ceases to be available to Lender for any reason or ceases to provide
such rate listing, then the LIBOR Rate shall mean the London Interbank Offered
Rate for the applicable period and amount as quoted by another comparable
reference source selected by Lender.

Lien Instrument: The Open-End Mortgage Deed, Assignment of Rents, Security
Agreement and Financing Statement dated as of the date hereof, executed by
Borrower for the benefit of Lender relating to the Mortgaged Property. The Debt
and the obligations created hereby are secured by, among other things, the Lien
Instrument and the other Loan Documents.

Loan Agreement: That certain Loan Agreement of even date herewith by and between
Borrower and Lender as such agreement may have been modified, supplemented,
restated, extended, amended or renewed and in effect from time to time.

Loan Documents: This Note, the Lien Instrument, the Loan Agreement, the
Environmental Indemnity Agreement, the Assignment of Leases and Rents, the
Guaranty and any and all other agreements, documents and instruments now or
hereafter executed by Borrower, Guarantor or any other Person or party in
connection with the loan evidenced by this Note or in connection with the
payment of the Debt and/or the Related Indebtedness or the performance and
discharge of the obligations related hereto or thereto, together with any and
all renewals, modifications, amendments, restatements, consolidations,
substitutions, replacements, extensions and supplements hereof or thereof.

Loan Term: The period from the effective date hereof to the Maturity Date.

2

 

 

Maturity Date: The Maturity Date – Junior Tranche or the Maturity Date – Senior
Tranche, as applicable.

Maturity Date – Junior Tranche: That date that is one (1) year from the
effective date hereof; subject however, to the right of acceleration as provided
in the Loan Documents.

Maturity Date – Senior Tranche: That date that is three (3) years from the
effective date hereof; subject however, to the right of acceleration as provided
in the Loan Documents.

Maximum Lawful Rate: The maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the State of Texas (or applicable United States federal law
to the extent that it permits Lender to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law), taking into account
all Charges made in connection with the transaction evidenced by this Note and
the other Loan Documents. To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Lawful Rate payable on the Debt
and/or the Related Indebtedness, Lender will utilize the weekly ceiling from
time to time in effect as provided in such Chapter 303, as amended. To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

Minimum Rate: The rate of three and one-half percent (3.5%) per annum.

Mortgaged Property: That certain real property located in Hartford County,
Connecticut, as more particularly described in the Lien Instrument, together
with certain other rights, estates, interests, collateral and benefits now or at
any time hereafter securing the payment of the Debt and/or the Related
Indebtedness, whether by virtue of the Loan Documents or otherwise.

Note: This Promissory Note.

Note Rate: The Note Rate – Junior Tranche or the Note Rate – Senior Tranche, as
applicable.

Note Rate – Junior Tranche: The rate of eight and one-half percent (8.5%) per
annum.

Note Rate – Senior Tranche: The lesser of (a) the Maximum Lawful Rate, or
(b) the greater of (i) the Minimum Rate, or (ii) the rate of interest adjusted
daily equal to the Adjusted LIBOR Rate plus three and one-quarter
percent (3.25%) (i.e., plus 325 basis points).

Outstanding Principal Balance: The amount of principal then advanced and
outstanding and payable from Borrower to Lender in accordance with the Note.

3

 

 

Payment Date: The first (1st) day of each and every calendar month during the
term of this Note; provided, however, to the extent any Payment Date should fall
on a day which is not a Business Day, such Payment Date shall be deemed to be
the immediately preceding Business Day.

Person: Any corporation, limited liability company, limited liability
partnership, general partnership, limited partnership, association, joint
venture, trust or any other association or legal entity, including any public or
governmental body, agency or instrumentality, as well as any natural person.

Regulation D: Regulation D of the Board of Governors of the Federal Reserve
System as the same may be amended or supplemented from time to time.

Regulatory Change: As defined in Section 2.11(a) of this Note.

Related Indebtedness: Any and all debt paid or payable by Borrower to Lender
pursuant to the Loan Documents or any other communication or writing by or
between Borrower and Lender related to the transaction or transactions that are
the subject matter of the Loan Documents, except such debt which has been paid
or is payable by Borrower to Lender under this Note.

Reserve Requirement: On any day, that percentage (express as a decimal fraction)
which is in effect on such day, as provided by the Federal Reserve System for
determining the maximum reserve requirements generally applicable to financial
institutions regulated by the Federal Reserve Board comparable in size and type
to Lender, including, without limitation, basic, supplemental, marginal and
emergency reserves under Regulation D with respect to "Eurocurrency Liabilities"
as currently defined in Regulation D, or under any similar or successor
regulation with respect to Eurocurrency Liabilities or Eurocurrency funding (or
other category of liabilities which includes deposits by reference to which the
LIBOR Rate is determined or any category of extensions of credit.

Senior Tranche: A portion of the principal balance of this Note equal to Nine
Million Seven Hundred Ninety Thousand and No/100 Dollars ($9,790,000.00), which
shall bear interest at the Note Rate – Senior Tranche.

Section 1.2            Capitalized Terms. Any capitalized term used in this Note
and not otherwise defined herein shall have the meaning ascribed to each such
term in the Loan Agreement.

4

 

 

Section 1.3            Additional Definitions. As used herein, the following
terms shall have the following meanings: (i) "hereof," "hereby," "hereto,"
"hereunder," "herewith" and similar terms mean of, by, to, under and with
respect to this Note or to the other documents or matters being referenced;
(ii) "heretofore" means before, "hereafter" means after, and "herewith" means
concurrently with the date of this Note; (iii) all pronouns, whether in
masculine, feminine or neuter form, shall be deemed to refer to the object of
such pronoun whether same is masculine, feminine or neuter in gender, as the
context may suggest or require; (iv) "including" means including, without
limitation; and (v) all terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require.

ARTICLE II

INTEREST RATE AND PAYMENT TERMS

Section 2.1            Interest Rate. Interest on the Outstanding Principal
Balance of the Senior Tranche shall accrue and be adjusted daily at the Note
Rate – Senior Tranche. Interest on the Outstanding Principal Balance of the
Junior Tranche shall accrue daily at the Note Rate – Junior Tranche. Upon the
occurrence and during the continuation of a default in the payment of any
principal or interest obligations hereunder, upon the occurrence and during the
continuation of any other Event of Default and at all times after maturity of
the Debt (by acceleration or otherwise), in addition to any other remedies then
available to Lender, the Outstanding Principal Balance shall bear interest at
the Default Interest Rate.

Section 2.2            Payment of Principal and Interest.

(a)                All accrued but unpaid interest on the Outstanding Principal
Balance shall be due and payable in monthly installments beginning on February
1, 2013, and continuing on each Payment Date thereafter through and including
the Maturity Date.

(b)               The outstanding principal balance of the Junior Tranche under
this Note and any and all accrued but unpaid interest thereon shall be due and
payable in full on the Maturity Date – Junior Tranche or upon the earlier
maturity hereof, whether by acceleration or otherwise.

(c)                The outstanding principal balance of the Senior Tranche under
this Note and any and all accrued but unpaid interest thereon shall be due and
payable in full on the Maturity Date – Senior Tranche or upon the earlier
maturity hereof, whether by acceleration or otherwise.

Section 2.3            Application. Except as expressly provided herein to the
contrary, all payments on this Note shall be applied in accordance with the
provisions of the Loan Agreement.

5

 

 

Section 2.4            Payments. All payments under this Note made to Lender
shall be made in immediately available funds at 8201 Preston Road, Suite 700,
Dallas, Texas 75225 (or at such other place as Lender, in Lender's sole
discretion, may have established by delivery of written notice thereof to
Borrower from time to time), without offset, in lawful money of the United
States of America, which shall at the time of payment be legal tender in payment
of all debts and dues, public and private. Payments by check or draft shall not
constitute payment in immediately available funds until the required amount is
actually received by Lender in full. Payments in immediately available funds
received by Lender in the place designated for payment on a Business Day prior
to 11:00 a.m. Central Standard Time or Central Daylight Time, as applicable, at
said place of payment shall be credited prior to the close of business on the
Business Day received, while payments received by Lender on a day other than a
Business Day or after 11:00 a.m. Central Standard Time or Central Daylight Time,
as applicable, on a Business Day shall not be credited until the next succeeding
Business Day. If any payment of principal or interest on this Note shall become
due and payable on a day other than a Business Day, such payment shall be made
on the immediately preceding Business Day. Any such extension of time for
payment shall be included in computing interest which has accrued and shall be
payable in connection with such payment.

Section 2.5            Computation Period. Except for the computation of the
Maximum Lawful Rate which shall be undertaken on the basis of a three hundred
sixty-five (365) or three hundred sixty-six (366) day year, as the case may be,
interest on the Debt and/or Related Indebtedness shall be computed on the basis
of a three hundred sixty (360) day year and shall accrue on the actual number of
days elapsed for any whole or partial month in which interest is being
calculated. In computing the number of days during which interest accrues, the
day on which funds are initially advanced shall be included regardless of the
time of day such advance is made, and the day on which funds are repaid shall be
included unless repayment is credited prior to the close of business on the
Business Day received as provided in Section 2.4 hereof.

Section 2.6            Prepayment. Subject to the terms of this Section 2.6,
Borrower shall have the right to prepay, at any time and from time to time,
without fee, premium or penalty the entire unpaid principal balance of this Note
or any portion thereof, but must also pay the amount of the then accrued but
unpaid interest on the amount of principal being so prepaid. Any such partial
payments of principal shall be applied in an inverse order of maturity to the
last maturing installment(s) of principal.

6

 

 

Section 2.7            Unconditional Payment. Borrower is and shall be obligated
to pay all principal, interest and any and all other amounts which become
payable under this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

Section 2.8            Partial or Incomplete Payments. Remittances in payment of
any part of this Note other than in the required amount in immediately available
funds at the place where this Note is payable shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by Lender in full in accordance herewith and shall be made
and accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or banks.
Acceptance by Lender of any payment in an amount less than the full amount then
due shall be deemed an acceptance on account only, and the failure to pay the
entire amount then due shall be and continue to be an Event of Default in the
payment of this Note.

Section 2.9            Late Charge. If any payment is not received in full by
Lender within ten (10) days following the date when due, then in addition to
interest accruing at the Default Interest Rate on such overdue payment from the
date due until paid, Borrower shall also pay to Lender a late charge in an
amount equal to five percent (5%) of the amount of such overdue payment.
Borrower acknowledges that it would be extremely difficult or impracticable to
determine Lender's actual damages resulting from any late payment or Event of
Default, and such late charges and accrued interest are reasonable estimates of
those damages and do not constitute a penalty.

Section 2.10        Intentionally Deleted.

7

 

 

Section 2.11        LIBOR Provisions.

(a)                The Borrower shall pay to Lender from time to time such
amounts as Lender may reasonably determine to be necessary to compensate Lender
for any costs incurred by Lender which Lender reasonably determines are
attributable to its making or maintaining all or any portion of the indebtedness
evidenced hereby as bearing an interest rate in reference to the LIBOR Rate, or
any reduction in any amount receivable by Lender under this Note in respect of
any such indebtedness (such increases in costs and reductions in amounts
receivable being herein called "Additional Costs"), resulting from any change
after the date of this Note in U.S. federal, state, municipal, or foreign laws
or regulations (including Regulation D), or the adoption or making after such
date of any interpretations, directives, or requirements applying generally to a
class of banks including Lender under any U.S. federal, state, municipal, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof ("Regulatory Change"), which: (1) changes the basis of
taxation of any amounts payable to Lender under this Note in respect of any such
indebtedness (other than taxes imposed on the overall net income of Lender by
the jurisdiction where the Lender's principal office or applicable lending
office is located); or (2) imposes or modifies any reserve, special deposit,
compulsory loan, or similar requirements relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, Lender; or
(3) imposes any other condition affecting this Note (or any of such extensions
of credit or liabilities). Lender will notify the Borrower of any event
occurring after the date of this Agreement that will entitle Lender to
compensation pursuant to this Section 2.11(a) as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation.
Determinations by Lender for purposes of this Section 2.11(a) of the effect of
any Regulatory Change on its costs of making or maintaining all or any portion
of the indebtedness evidenced hereby as bearing an interest rate in reference to
the LIBOR Rate, and of the additional amounts required to compensate Lender in
respect of any Additional Costs, shall be conclusive, provided that such
determinations are made on a reasonable basis and do not contain manifest
errors. To the extent Lender should access Additional Costs pursuant to this
Section 2.11(a) of a material nature and which cause the economic nature of the
Loan to no longer be desirable to Borrower, Borrower shall be entitled to
provide Lender notice of its election to prepay in full the entirety of the
Loan, in which event, Lender shall waive the imposition of such Additional
Costs.

8

 

 

(b)               If (i) at any time, Lender reasonably determines (which
determination shall be conclusive in the absence of manifest error) that any
applicable law or regulation or any change therein or the interpretation or
application thereof or compliance therewith by Lender (a) prohibits, restricts
or makes impossible the charging of interest based on the LIBOR Rate or
(b) shall make it unlawful for Lender to make or maintain the indebtedness
evidenced by this Note in eurodollars, or (ii) at the time of or prior to the
determination of the Note Rate, Lender determines (which determination shall be
conclusive in the absence of manifest error) that by reason of circumstances
affecting the London interbank market generally, (a) deposits in United States
Dollars in the relevant amounts and of the relevant maturity are not available
to Lender in the London interbank market, (b) the Note Rate does not adequately
and fairly reflect the cost to Lender of making or maintaining the loan, due to
changes in administrative costs, fees, tariffs and taxes and other matters
outside of Lender's reasonable control, or (c) adequate and fair means do not or
will not exist for determining the Note Rate as set forth in this Note, then
Lender shall give Borrower prompt notice thereof, and this Note shall bear
interest, and continue to bear interest until Lender determines that the
applicable circumstance described in the foregoing clauses (i)(a) or (b) or
(ii)(a), (b) or (c) no longer pertains, at a comparable rate reasonably
determined by Lender by reference to a recognized prime rate or other index as
Lender may designate and which is reasonably determined to be comparable.

Section 2.12        No Revolver Features. It is expressly agreed and understood
that this Note does not evidence a revolving facility and that no principal
amount prepaid or otherwise paid by Borrower may be reborrowed by Borrower.

ARTICLE III

EVENTS OF DEFAULT AND REMEDIES

Section 3.1            Default. Borrower shall be in default hereunder
immediately upon the occurrence and during the continuance of an "Event of
Default".

9

 

 

Section 3.2            Remedies. Upon the occurrence of an Event of Default,
including, without limitation, the failure of Borrower to repay the Junior
Tranche in full on the Maturity Date – Junior Tranche, Lender shall have the
immediate right, at the sole discretion of Lender and without notice,
presentment for payment, demand, notice of nonpayment or nonperformance,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration or any other notice or any other action (ALL OF WHICH BORROWER
HEREBY EXPRESSLY WAIVES AND RELINQUISHES) (i) to declare the entire unpaid
balance of the Debt and/or the Related Indebtedness (including the outstanding
principal balance hereof, including all sums advanced or accrued hereunder or
under any other Loan Document, and all accrued but unpaid interest thereon) at
once immediately due and payable (and upon such declaration, the same shall be
at once immediately due and payable) and may be collected forthwith, whether or
not there has been a prior demand for payment and regardless of the stipulated
date of maturity; (ii) to foreclose any liens and security interests securing
payment hereof or thereof (including any liens and security interests covering
any portion of the Mortgaged Property); and (iii) to exercise any of Lender's
other rights, powers, recourses and remedies under this Note, under any other
Loan Document or at law or in equity, and the same (a) shall be cumulative and
concurrent, (b) may be pursued separately, singly, successively or concurrently
against Borrower or others obligated for the repayment of this Note or any part
hereof, or against any one or more of them, or against the Mortgaged Property,
at the sole discretion of Lender, (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Borrower that the exercise,
discontinuance of the exercise of or failure to exercise any of the same shall
in no event be construed as a waiver or release thereof or of any other right,
remedy or recourse, and (d) are intended to be, and shall be, nonexclusive. All
rights and remedies of Lender hereunder and under the other Loan Documents shall
extend to any period after the initiation of foreclosure proceedings, judicial
or otherwise, with respect to the Mortgaged Property or any portion thereof.
Without limiting the provisions of Section 4.18 hereof, if the Debt and/or the
Related Indebtedness, or any part hereof, is collected by or through an
attorney-at-law, Borrower agrees to pay all costs and expenses of collection,
including Lender's reasonable attorneys' fees, whether or not any legal action
shall be instituted to enforce this Note. This Note is also subject to
acceleration as provided in the Loan Agreement.

10

 

 

ARTICLE IV

MISCELLANEOUS

Section 4.1            No Waiver; Amendment. No failure to accelerate the Debt
and/or the Related Indebtedness by reason of an Event of Default hereunder,
acceptance of a partial or past due payment or indulgences granted from time to
time shall be construed (i) as a novation of this Note or as a reinstatement of
the Debt and/or the Related Indebtedness or as a waiver of such right of
acceleration or of the right of Lender thereafter to insist upon strict
compliance with the terms of this Note, or (ii) to prevent the exercise of such
right of acceleration or any other right granted under this Note, under any of
the other Loan Documents or by any applicable laws. Borrower hereby expressly
waives and relinquishes the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing. The failure to exercise any
remedy available to Lender shall not be deemed to be a waiver of any rights or
remedies of Lender under this Note or under any of the other Loan Documents, or
at law or in equity. No extension of the time for the payment of this Note or
any installment due hereunder, made by agreement with any Person now or
hereafter liable for the payment of this Note, shall operate to release,
discharge, modify, change or affect the original liability of Borrower under
this Note, either in whole or in part, unless Lender specifically, unequivocally
and expressly agrees otherwise in writing. This Note may not be changed orally,
but only by an agreement in writing signed by the party against whom enforcement
of any waiver, change or modification is sought.

Section 4.2            WAIVERS. EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN
DOCUMENTS TO THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF
SEVERALLY WAIVE AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO
ACCELERATE, NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION.
BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH,
TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY
MORATORIUM, REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION,
REDEMPTION, APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY
THE CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE
THEREOF, BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL,
AGAINST THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE
OR BY THE OTHER LOAN DOCUMENTS.

11

 

 

Section 4.3            Interest Provisions.

(a)                Savings Clause. It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the Debt and the Related Indebtedness (or applicable United States federal law
to the extent that it permits Lender to contract for, charge, take, reserve or
receive a greater amount of interest than under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any amount
(i) contracted for, charged, taken, reserved or received pursuant to this Note,
any of the other Loan Documents or any other communication or writing by or
between Borrower and Lender related to the transaction or transactions that are
the subject matter of the Loan Documents; (ii) contracted for, charged, taken,
reserved or received by reason of Lender's exercise of the option to accelerate
the Maturity Date and/or the maturity of the Related Indebtedness; or
(iii) Borrower will have paid or Lender will have received by reason of any
voluntary prepayment by Borrower of the Debt and/or the Related Indebtedness,
then it is Borrower's and Lender's express intent that all amounts charged in
excess of the Maximum Lawful Rate shall be automatically canceled, ab initio,
and all amounts in excess of the Maximum Lawful Rate theretofore collected by
Lender shall be credited on the principal balance of the Debt and/or the Related
Indebtedness (or, if the Debt and all Related Indebtedness have been or would
thereby be paid in full, refunded to Borrower), and the provisions of this Note
and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if the Debt has been
paid in full before the end of the stated term of this Note, then Borrower and
Lender agree that Lender shall, with reasonable promptness after Lender
discovers or is advised by Borrower that interest was received in an amount in
excess of the Maximum Lawful Rate, either refund such excess interest to
Borrower and/or credit such excess interest against the Debt and/or any Related
Indebtedness then owing by Borrower to Lender. Borrower hereby agrees that as a
condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have
sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against the Debt and/or the Related Indebtedness
then owing by Borrower to Lender. All sums contracted for, charged, taken,
reserved or received by Lender for the use, forbearance or detention of the Debt
and/or the Related Indebtedness shall, to the extent permitted by applicable
law, be amortized or spread, using the actuarial method, throughout the stated
term of this Note and/or the Related Indebtedness (including any and all renewal
and extension periods) until payment in full so that the rate or amount of
interest on account of the Debt and/or the Related Indebtedness does not exceed
the Maximum Lawful Rate from time to time in effect and applicable to the Debt
and/or the

12

 

Related Indebtedness for so long as debt is outstanding. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to the
Debt and/or any of the Related Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

(b)               Ceiling Election. To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Debt and/or the Related Indebtedness, Lender will utilize the
weekly ceiling from time to time in effect as provided in such Chapter 303, as
amended. To the extent United States federal law permits Lender to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law, Lender will rely on United States federal law instead of such Chapter 303
for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law now or hereafter in effect, Lender may, at
its option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

Section 4.4            Use of Funds. Borrower hereby warrants, represents and
covenants that (i) the loan evidenced by this Note is made to Borrower solely
for the purpose of acquiring or carrying on a business or commercial enterprise;
(ii) all proceeds of this Note shall be used only for business and commercial
purposes; and (iii) no funds disbursed hereunder shall be used for personal,
family, agricultural or household purposes.

Section 4.5            Further Assurances and Corrections. From time to time, at
the request of the requesting party, Borrower and Lender will (i) promptly
correct any defect, error or omission which may be discovered in the contents of
this Note or in any other Loan Document or in the execution or acknowledgment
thereof; (ii) execute, acknowledge, deliver, record and/or file (or cause to be
executed, acknowledged, delivered, recorded and/or filed) such further documents
and instruments (including further deeds of trust, security agreements,
financing statements, continuation statements and assignments of rents) and
perform such further acts and provide such further assurances as may be
reasonably necessary, desirable or proper, in Lender's reasonable opinion,
(a) to carry out more effectively the purposes of this Note and the other Loan
Documents and the transactions contemplated hereunder and thereunder, (b) to
confirm the rights created under this Note and the other Loan Documents, (c) to
protect and further the validity, priority and enforceability of this Note and
the other Loan Documents and the liens and security interests created thereby,
and (d) to subject to the Loan Documents any property of Borrower intended by
the terms of any one or more of the Loan Documents to be encumbered by the Loan
Documents; and (iii) pay all costs in connection with any of the foregoing.

13

 

 

Section 4.6            WAIVER OF JURY TRIAL. BORROWER, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY,
UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO THIS
NOTE OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

Section 4.7            Governing Law; Submission to Jurisdiction.

(a)                This Note is executed and delivered as an incident to a
lending transaction substantially negotiated and consummated in Dallas County,
Texas, and shall be governed by and construed in accordance with the laws of the
State of Texas; provided, however, [(i) that any matters with respect to the
creation, perfection, validity and enforcement of any security interest or lien
with respect to the Mortgaged Property shall be governed and construed in
accordance with the laws of the state where the Mortgaged Property is located
including the laws governing foreclosure with respect thereto, and (ii)] to the
extent that any such state laws may now or hereafter be preempted by federal
law, such federal law shall so govern and be controlling.

(b)               Borrower, for itself and its successors and assigns, hereby
irrevocably (i) submits to the nonexclusive jurisdiction of the state and
federal courts in Texas; (ii) waives, to the fullest extent permitted by law,
any objection that it may now or in the future have to the laying of venue of
any litigation arising out of or in connection with this Note or any Loan
Document brought in the District Court of Dallas County, Texas, or in the United
States District Court for the District and Division thereof located in Dallas
County, Texas; (iii) waives any objection it may now or hereafter have as to the
venue of any such action or proceeding brought in such court or that such court
is an inconvenient forum; and (iv) agrees that any legal proceeding against any
party to any of the Loan Documents arising out of or in connection with any of
the Loan Documents may be brought in one of the foregoing courts. Borrower
agrees that service of process upon Borrower may be made by certified or
registered mail, return receipt requested, at its address specified herein.
Nothing herein shall affect the right of Lender to serve process in any other
manner permitted by law or shall limit the right of Lender to bring any action
or proceeding against Borrower or with respect to any of Borrower's property in
courts in other jurisdictions. The scope of each of the foregoing waivers is
intended to be all encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Borrower acknowledges that these waivers are a material
inducement to Lender's agreement to enter into the

14

 

agreements and obligations evidenced by the Loan Documents, that Lender has
already relied on these waivers and will continue to rely on each of these
waivers in related future dealings. The waivers in this Section 4.7 are
irrevocable, meaning that they may not be modified either orally or in writing,
and these waivers apply to any future renewals, extensions, amendments,
modifications or replacements in respect of any and all of the applicable Loan
Documents. In connection with any litigation, this Note may be filed as a
written consent to a trial by the court.

Section 4.8            Counting of Days. If any time period referenced hereunder
ends on a day other than a Business Day, such time period shall be deemed to end
on the immediately prior Business Day.

Section 4.9            Relationship of the Parties. Notwithstanding any prior
business or personal relationship between Borrower and Lender, or any officer,
director or employee of Lender, that may exist or have existed, the relationship
between Borrower and Lender is solely that of debtor and creditor. Borrower and
Lender are not partners or joint venturers, and no term or condition of any of
the Loan Documents shall be construed so as to deem the relationship between
Borrower and Lender to be other than that of debtor and creditor. Lender has no
fiduciary or other special relationship with or duty to Borrower and none is
created hereby or may be inferred from any course of dealing, conduct, act or
omission of Lender.

Section 4.10        Successors and Assigns. The terms and provisions hereof
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective successors, successors-in-title and assigns, whether by voluntary
action of the parties, by operation of law or otherwise, and all other Persons
claiming by, through or under them. The terms "Borrower" and "Lender" as used
hereunder shall be deemed to include their respective successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other Persons claiming by, through or
under them.

Section 4.11        Joint and Several Liability. If Borrower consists of more
than one Person, each shall be jointly and severally liable to perform the
obligations of Borrower under this Note.

Section 4.12        Time is of the Essence. Time is of the essence with respect
to all provisions of this Note and the other Loan Documents.

Section 4.13        Headings. The Article, Section and Subsection entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify, define, limit, amplify or be used in construing the text, scope or
intent of such Articles, Sections or Subsections.

15

 

 

Section 4.14        Controlling Agreement. In the event of any conflict between
the provisions of this Note and the Loan Agreement, it is the intent of the
parties hereto that the provisions of the Loan Agreement shall control. In the
event of any conflict between the provisions of this Note and any of the other
Loan Documents (other than the Loan Agreement), it is the intent of the parties
hereto that the provisions of this Note shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of this Note and the other Loan
Documents and that this Note and the other Loan Documents shall not be subject
to the principle of construing their meaning against the party that drafted
same.

Section 4.15        Notices. All notices or other communications required or
permitted to be given pursuant to this Note shall be in accordance with the
notice provisions of the Loan Agreement.

Section 4.16        Severability. If any provision of this Note or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, then neither the remainder of this Note
nor the application of such provision to other Persons or circumstances nor the
other instruments referred to herein shall be affected thereby, but rather shall
be enforced to the greatest extent permitted by applicable law.

Section 4.17        Right of Setoff. In addition to all liens upon and rights of
setoff against the money, securities or other property of Borrower given to
Lender that may exist under applicable law, Lender shall have and Borrower
hereby grants to Lender a lien upon and a right of setoff against all money,
securities and other property of Borrower, now or hereafter in possession of or
on deposit with Lender, whether held in a general or special account or deposit,
for safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Borrower. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.

Section 4.18        Costs of Collection. If any holder of this Note retains an
attorney-at-law in connection with any Event of Default or at maturity or to
collect, enforce or defend this Note or any part hereof, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all costs and expenses of collection or incurred by such holder or in
any such suit or proceeding, including reasonable attorneys' fees.

16

 

 

Section 4.19        Statement of Unpaid Balance. At any time and from time to
time, Borrower will furnish promptly, upon the request of Lender, a written
statement or affidavit, in form satisfactory to Lender, stating the unpaid
balance of the Debt and the Related Indebtedness and that there are no offsets
or defenses against full payment of the Debt and the Related Indebtedness and
the terms hereof, or if there are any such offsets or defenses, specifying them.

Section 4.20        NO ORAL AGREEMENTS. THIS PROMISSORY NOTE AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions hereof and the other Loan Documents may be amended or waived only by
an instrument in writing signed by Borrower and Lender.

[SIGNATURE PAGE FOLLOWS]

17

 

EXECUTED to be effective as of the date first written above.

 

BORROWER:

IREIT NEWINGTON FAIR, L.L.C.,
a Delaware limited liability company

 

By:     Inland Real Estate Income Trust, Inc.,
           a Maryland corporation,
           its sole member

 

 

          By: /s/ Roberta S. Matlin
          Name: Roberta S. Matlin

          Title: Vice President

 

 

 

 

 

 

18

